Citation Nr: 0604583	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  02-14 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbosacral spine from 
July 17, 2001, and in excess of 20 percent from September 26, 
2003.  

2.  Entitlement to an initial rating in excess of 10 percent 
for an S-1 nerve root irritation affecting the right lower 
extremity, associated with degenerative disc disease of the 
lumbosacral spine, from August 24, 2005.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from February 1962 to 
August 1962, and from September 1964 to June 1976.  

The issue of the initial rating to be assigned for the 
veteran's degenerative disc disease of the lumbosacral spine 
from July 17, 2001, was most recently before the Board of 
Veterans' Appeals (Board) in July 2005, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, through the VA's Appeals 
Management Center (AMC) in Washington, DC, so that additional 
development could be undertaken.  Prior to entry of such 
remand, the veteran had in his substantive appeal requested 
that he be afforded a hearing before the Board, sitting at 
the RO.  Such proceeding was scheduled to occur in June 2003, 
but prior to its occurrence, the veteran withdrew his request 
for a hearing.  No other request for a hearing remains 
pending at this time.  

On remand, the AMC in a rating decision of October 2005 
granted entitlement of the veteran to service connection for 
an S-1 nerve root irritation affecting the right lower 
extremity, associated with his service-connected degenerative 
disc disease of the lumbosacral spine, and assigned a 10 
percent evaluation therefor as of August 24, 2005.  Such 
matter was not included in the supplemental statement of the 
case furnished to the veteran in October 2005, wherein the 
AMC confirmed and continued the previously assigned initial 
ratings for degenerative disc disease of the lumbosacral 
spine, effective from July 2001 and September 2003, 
respectively.  Given that the matter of the rating to be 
assigned for the S-1 root irritation was a lesser included 
issue with respect to matter that has remained on appeal for 
some time, such matter is addressed in the REMAND portion of 
the decision below, with such remand being to the RO via the 
AMC.




FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran's degenerative 
disc disease of the lumbosacral spine was manifested by not 
more than a mild intervertebral disc syndrome.  

2.  Incapacitating episodes associated with the veteran's 
degenerative disc disease of the lumbosacral spine of at 
least one week duration but less than two weeks in duration 
over the previous twelve months are not shown from September 
23, 2002, to September 25, 2003, or of at least two weeks' 
duration but less than four weeks in duration on and after 
September 26, 2003.  

3.  From July 17, 2001, to September 25, 2003, a moderate 
limitation of motion of the lumbar spine, but none greater, 
is shown to be associated with the veteran's degenerative 
disc disease of the lumbosacral spine.  

4.  On and after September 26, 2003, unfavorable ankylosis of 
the entire spine, favorable or unfavorable ankylosis of the 
thoracolumbar spine, or a reduction of forward flexion of the 
thoracolumbar spine to 30 degrees is not indicated.  

5.  Frequent periods of hospitalization or a marked 
interference with employment due to the veteran's service-
connected degenerative disc disease of the lumbosacral spine 
are not demonstrated from July 17, 2001.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 
20 percent, but none greater, for degenerative disc disease 
of the lumbosacral spine for the period from July 17, 2001, 
to September 25, 2003, have been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293 as in effect prior to September 
23, 2002; 38 C.F.R. § 4.71a, Diagnostic Code 5293 as in 
effect from September 23, 2002; 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59 
(2005).  

2.  The criteria for the assignment of an initial rating in 
excess of 20 percent for degenerative disc disease of the 
lumbosacral spine for the period from September 26, 2003, to 
the present, have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided to the veteran by 
the AMC in September 2004 advised him of the existence of the 
VCAA and its requirements in terms of his claim for the 
assignment of an initial rating.  That was preceded by VCAA 
notice in August 2001 as to his original claim for service 
connection for such disability.  It, too, is noteworthy that 
neither the veteran, nor his representative, challenges the 
sufficiency of either notice.  Finally, VA has secured all 
available pertinent evidence and conducted all appropriate 
development, including affording the veteran any needed VA 
medical examinations.  In all, the Board finds that VA has 
satisfied its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
reasonably affects the outcome of the case.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Merits of the Claim for Initial Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Service connection for degenerative disc disease of the 
lumbosacral spine was granted by RO action in February 2002.  
At that time, a 10 percent evaluation was assigned for such 
disability under DC 5293, effective from July 17, 2001.  
Given that the veteran timely appealed the initial rating 
assigned in February 2002, the holding in Fenderson v. West, 
12 Vet.App. 119 (1999) is applicable.  Under Fenderson, at 
the time of an initial rating, separate or "staged" ratings 
may be assigned for separate periods of time based on the 
facts found.  By separate rating action, the AMC in April 
2005 action increased the rating assigned from 10 percent to 
20 percent, effective from September 23, 2003, per the AMC, 
which it stated was the date on which a change in rating 
criteria was effectuated.  The actual date of the regulatory 
modification was, however, September 26, 2003, and as such, 
the questions herein presented for review are whether a 
rating in excess of 10 percent is warranted at any time from 
July 17, 2001, and whether a rating in excess of 20 percent 
is for assignment from September 26, 2003, to the present.  

As alluded to above, the criteria for the evaluation of 
spinal disorders were amended during the course of the 
instant appeal, initially as of September 23, 2002, and then 
on September 26, 2003.  See 67 Fed. Reg. 54345 (2002); 68 
Fed. Reg. 51454-51456 (2003).  On the basis of VAOPGCPREC 07-
03, 69 Fed. Reg. 25179 (2004), and Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), it follows that only the old 
rating criteria apply to the period prior to the date of the 
change in law, and only the new rating criteria apply to the 
period after the date of the change in law.

As in effect prior to September 23, 2002, intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, DC 5293, was evaluated as 
10 percent disabling when mild, and 20 percent disabling 
where it was moderate in degree, with recurring attacks.  A 
40 percent rating was warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating was assignable for an 
intervertebral disc syndrome that was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) on the basis of 
the total duration of incapacitating episodes over the past 
12 months, and as of September 26, 2003, either on the basis 
of the aforementioned incapacitating episodes or under a 
general rating formula for diseases and injuries of the 
spine, as set forth below.  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  With incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks during the previous 12-month period, a 20 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least four weeks, but less than six 
weeks during the past 12 months, a 40 percent rating is for 
assignment.  Where the incapacitating episodes are at least 
six weeks in total duration during the previous 12 weeks, a 
60 percent evaluation is assignable.  38 C.F.R. § 4.71a, DC 
5243.  

Under the general formula for the rating of spinal disorders, 
effective on and after September 26, 2003, a spinal disorder, 
with or without regard to symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, is assigned 
a 20 percent rating where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The next higher 
evaluation of 30 percent pertains exclusively to the cervical 
spine, which is not herein at issue.  For assignment of a 40 
percent evaluation, there is required to be a showing of 
forward flexion of the thoracolumbar spine being limited to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  The 50 percent rating requires a 
showing of unfavorable ankylosis of the entire thoracolumbar 
spine and the 100 percent evaluation necessitates unfavorable 
ankylosis of the entire spine.

Regardless of the criteria, when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet.App. 202, 206-7 (1995).  
Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an 
orthopedic disorder must reflect functional limitation which 
is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  

In connection with the veteran's claim, he alleges that he is 
bothered by pain and limitation of his lower spine and that, 
as a result, he is unable to lift and carry weight in excess 
of 30 pounds.  Such a restriction and similar limitations 
regarding walking and standing for long periods prevent him 
from pursuing better paying jobs.  Because he is unable to 
drive trucks or make deliveries due to his constant pain, he 
is relegated to jobs paying seven dollars or less per hour.  

Notwithstanding the veteran's contentions that his low back 
disorder is more disabling than is reflected by the assigned 
10 and 20 percent ratings under DCs 5293 and 5243, the record 
fails to identify the existence of more than a mild 
intervertebral disc syndrome prior to September 2002, 
following which evidence is lacking as to the occurrence of 
incapacitating episodes involving disc syndrome of two or 
more weeks' duration during the previous twelve months.  As 
of September 26, 2003, there is likewise no showing of 
unfavorable ankylosis of the entire spine or of unfavorable 
or favorable ankylosis of the thoracolumbar spine, or of a 
limitation of forward flexion of the thoracolumbar spine to 
30 degrees or less, as to warrant the assignment of more than 
a 20 percent rating under the general rating formula for 
diseases and injuries of the spine.  

Under alternate rating criteria, however, there is shown to 
be a reasonable basis for the assignment of a 20 percent 
rating for the period from July 17, 2001, to September 25, 
2003, on the basis of limitation of motion of the lumbar 
spine.  Parenthetically, it is noted that this grant of 
entitlement expands the grant already effectuated by the AMC, 
effective from September 23, 2003, as opposed to September 
26, 2003, the date the criteria were actually changed, and, 
thus, the need to remand for corrective action is obviated.  
As for range of motion, a VA examination in February 2002 
disclosed a reduction in forward flexion of the spine to 50 
degrees, with extension to 20 degrees and lateral bending to 
25 degrees, bilaterally.  Such findings are indicative of a 
moderate, but not any greater, limitation of motion of the 
lumbar spine, thereby warranting the assignment of a 20 
percent rating, but none greater, under DC 5292 for the 
period from July 17, 2001, to September 25, 2003.  Other 
alternative criteria in effect do not afford a basis for the 
assignment of more than a 20 percent rating under DC 5295 for 
lumbosacral strain or under DCs 5285, 5286 or 5289 due to a 
vertebral fracture or ankylosis.  

It, too, must be remembered that, generally, the degree of 
disability specified is considered adequate to compensate for 
considerable loss of working time due to exacerbations or 
illness proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 
Vet.App. 361 (1993) (the assignment of a compensable rating 
itself is recognition that industrial capabilities are 
impaired).  To that extent, time missed by the veteran from 
work due to his service-connected back disorder is adequately 
compensated by the 20 percent rating already assigned.  

In terms of pain and functional loss, no basis for the 
assignment of an increased schedular rating is identified 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, or DeLuca.  Pain is a 
listed criterion of the rating criteria for both lumbosacral 
strain and intervertebral disc syndrome, at least in terms of 
the criteria in effect prior to September 26, 2003.  Pain and 
flares of symptoms are at times indicated on objective 
demonstration, but when shown, such are not accompanied by 
any defined measurement as to the degree to which there is a 
resultant additional loss of range of motion or other 
consequence.  Notice is taken that the veteran does not 
present evidence from his employer indicating with 
specificity the number of days lost due exclusively to his 
service-connected back disorder.  Likewise, the record is 
devoid of objective evidence indicating that the veteran's 
disc disease has markedly interfered with his employment or 
stymied his employment potential beyond that contemplated by 
the assigned 20 percent rating.  Moreover, the record is 
silent as to frequent periods of hospitalization due 
exclusively to the veteran's service-connected low back 
disorder, such as might warrant an evaluation of increased 
disability on the basis of extraschedular criteria.  

In sum, assignment of a 20 percent rating, but none greater, 
for the entirety of the period from July 17, 2001, to the 
present, is warranted.  




ORDER

An initial rating of 20 percent, but not greater, for 
degenerative disc disease of the lumbar spine for the period 
from July 17, 2001, to September 25, 2003, is granted, 
subject to those criteria governing the payment of monetary 
benefits.  

An initial rating in excess of 20 percent for degenerative 
disc disease of the lumbar spine for the period from 
September 26, 2003, to the present, is denied.  


REMAND

As indicated above, the AMC in rating action of October 2005 
granted service connection for an S-1 nerve root irritation, 
as a lesser included disability of the veteran's degenerative 
disc disease of the lumbar spine.  A statement of the case or 
supplemental statement of the case containing the requisite 
law and regulations as to that matter was not thereafter 
furnished the veteran, nor did he indicate that the October 
2005 action had satisfied his appeal.  In view of the 
foregoing, and inasmuch as the maximum benefit was not 
awarded, the action taken to date cannot be considered a full 
grant of benefits under AB v. Brown, 6 Vet.App. 35 (1993).  
Remand is thus required for further adjudication and issuance 
of a supplemental statement of the case.  

Accordingly, such matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159, the veteran must be notified in 
writing of what information and evidence 
are still needed to substantiate his 
claim for entitlement to an initial 
schedular or extraschedular rating in 
excess of 10 percent for an S-1 nerve 
root irritation affecting the right lower 
extremity from August 24, 2005.  The 
veteran must also be notified what 
portion of any necessary evidence VA will 
secure, and what portion he himself must 
submit.  Finally, he must be advised to 
submit all pertinent evidence not already 
on file that he has in his possession, 
and that, if requested, VA will assist 
him in obtaining pertinent treatment 
records from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and 
authorization.  

2.  All records of VA medical treatment 
not already on file which were compiled 
at VA facilities and which pertain to the 
veteran's S-1 nerve root irritation 
affecting the right lower extremity must 
be obtained for inclusion in his claims 
folder.  

3.  Lastly, the veteran's claim for 
entitlement to an initial schedular or 
extraschedular rating in excess of 10 
percent for an S-1 nerve root irritation 
affecting the right lower extremity from 
August 24, 2005, must be readjudicated on 
the basis of all of the evidence of 
record and all governing legal authority.  
Regarding the veteran's extraschedular 
entitlement, such action must include a 
written determination as to whether a 
referral to the VA's Under Secretary for 
Benefits or the Director, VA's 
Compensation and Pension Service, is 
warranted.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


